UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6746



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MCKINLEY DAVID LITTLEJOHN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (CR-98-234)


Submitted:   July 15, 2004                 Decided:   July 23, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


McKinley David Littlejohn, Appellant Pro Se. Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               McKinley David Littlejohn seeks to appeal the district

court’s order construing his motion noting an alleged defect in the

indictment as an unauthorized second or successive 28 U.S.C. § 2255

(2000) motion.          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                  28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Littlejohn has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal   contentions      are    adequately   presented     in   the

materials      before    the    court    and    argument   would   not    aid   the

decisional process.



                                                                         DISMISSED




                                        - 2 -